                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MANUEL RAMIREZ,                                       CASE NO. C19-1674-JCC
10                            Plaintiff,                    MINUTE ORDER
11              v.

12    STATE OF WASHINGTON et al.,

13                            Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to vacate judgment (Dkt. No.
18   7). On October 25, 2019, the Honorable Mary Alice Theiler, United States Magistrate Judge,
19   recommended that the Court dismiss Plaintiff’s case because it was frivolous and because there
20   was no reason to believe that Plaintiff could cure his complaint’s deficiencies given both the
21   complaint and his litigation history. (See Dkt. No. 4 at 2.) Plaintiff did not file objections to
22   Judge Theiler’s recommendation, and the Court dismissed the case on December 3, 2019. (See
23   Dkt. No. 5 at 1.)
24          On January 10, 2020, Plaintiff filed a motion to vacate judgment. (Dkt. No. 7.) A district
25   court may relieve a party or its legal representative from a final judgment for the following
26   reasons:


     MINUTE ORDER
     C19-1674-JCC
     PAGE - 1
             (1) mistake, inadvertence, surprise, or excusable neglect;
 1
             (2) newly discovered evidence that, with reasonable diligence, could not have been
 2           discovered in time to move for a new trial under Rule 59(b);
 3           (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
             misconduct by an opposing party;
 4
             (4) the judgment is void;
 5           (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
             judgment that has been reversed or vacated; or applying it prospectively is no longer
 6
             equitable; or
 7           (6) any other reason that justifies relief.
 8   Fed. R. Civ. P. 60(b). In his motion, Plaintiff asserts that he has “been unable to reach the court
 9
     because he has been incarcerated.” (Dkt. No. 7 at 2.) He also claims to have “‘grave’ medical
10
     issues.” (Id.)
11
             Plaintiff’s claims do not justify relief from the Court’s prior judgment. Incarceration,
12
     standing alone, does not excuse an inmate from responding to court orders; inmates are routinely
13
     able to prosecute cases. And while medical issues could constitute excusable neglect, Plaintiff
14
     offers no evidence to support his claim that he has grave medical issues or that those issues
15
     prevented him from prosecuting his case. (See generally Dkt. No. 7.) Moreover, even if Plaintiff
16
     had an excuse for failing to object to Judge Theiler’s recommendation, Plaintiff does not explain
17
     why his case has merit or how he could cure the deficiencies in his complaint that Judge Theiler
18
     identified. Accordingly, the Court DENIES Plaintiff’s motion to vacate judgment (Dkt. No. 7).
19   The Clerk is DIRECTED to send a copy of this order to Plaintiff.
20           DATED this 27th day of February 2020.
21
                                                              William M. McCool
22                                                            Clerk of Court

23                                                            s/Tomas Hernandez
                                                              Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-1674-JCC
     PAGE - 2
